Name: Council Regulation (EEC) No 1784/81 of 19 May 1981 amending Regulation (EEC) No 2727/75 on the common organization of the market in cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 81 Official Journal of the European Communities No L 177/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1784/81 of 19 May 1981 amending Regulation (EEC) No 2727/75 on the common organization of the market in cereals THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (*), Having regard to the opinion of the Economic and Social Committee, Whereas experience has shown that in the Community maltodextrine, maltodextrine syrups and, in part, caramel tend to be derived from cereals ; whereas, therefore, it is appropriate that these products should be covered by the common organization of the market in cereals , HAS ADOPTED THIS REGULATION: Article 1 Annex A to Regulation (EEC) No 2727/75 12 ), as last amended by Regulation (EEC) No 1187/81 (3 ), shall be replaced by the following : 'ANNEX A CCT heading No Description 07.06 A Manioc, arrowroot, salep and other similar roots and tubers with high starch content, excluding sweet potatoes (^ OJ No C 101 , 4 . 5 . 1981 , p . 58 . (2 ) OJ No L 281 , 1 . 11 . 1975 , p. 1 . (3 ) OJ No L 121 , 5 . 5 . 1981 , p . 1 . No L 177/2 Official Journal of the European Communities 1 . 7 . 81 (XT heading No Description ex 11.01 Cereal flours : C. Barley flour D. Oat flour E. Maize flour G. Other cx 1 1 . 02 Cereal groats and cereal meal ; other worked cereal grains ( for example, rolled, flaked, polished, pearled or kibbled but not further prepared), except rice falling within heading No 10.06 ; germ of cereals , whole, rolled, flaked or ground : ex A. Cereal groats and cereal meal , except groats and meal of wheat and rice B. Hulled grains ( shelled or husked), whether or not sliced or kibbled C. Pearled grains D. Grains not otherwise worked than kibbled ex E. Rolled grains ; flaked grains, except flaked rice ex F. Pellets, except rice pellets G. Germ of cereals , whole , rolled, flaked or ground 1 1 .04 C Flour and meal of sago and of roots and tubers falling within heading No 07.06 1 1.07 Malt, roasted or not ex 1 1 .08 A Starches : 1 . Maize starch III . Wheat starch IV . Potato starch V. Other 1 1.09 Wheat gluten, whether or not dried 17.02 B Glucose and glucose syrup ; maltodextrine and maltodextrine syrup : II . Other 17.02 F Caramel : 11 . Other 21.07 F II Glucose syrup and maltodextrine syrup, flavoured or coloured 23.02 A Bran, sharps and other residues derived from the sifting, milling or working of cereals 23.03 A I Residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content, calculated on the dry product, exceeding 40 % by weight 1 . 7 . 81 Official Journal of the European Communities No L 177/3 CCT heading No Description 23.07 Sweetened forage; other preparations of a kind used in animal feeding : ex B. Other, containing, separately or together and whether or not mixed1 with other products, starch , glucose, maltodextrine, glucose syrup or maltodextrine syrup falling within subheadings 17.02 B and 21.07 F II or milk products ( x ), except preparations and feedingstuffs containing 50 % or more by weight of milk products ( 1 ) For the purposes of this subheading, the expression "milk products" means the products tailing within headings No 04.01 , 04.02 , 04.0.3 and 04.04 and within subheadings 17.02 A and 21.07 FI .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 May 1981 . t For the Council The President D. F. van der MEI \